ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 10-19, directed to Invention II, non-elected without traverse.  Accordingly, Claims 10-19 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Morgan on Tuesday, March 23, 2021.

The application has been amended as follows: 
1. (Currently Amended) A system for sealing a lost circulation zone associated with a subterranean well, the system including: 
a lost circulation material; and 
a lost circulation shape, the lost circulation shape being a hollow body having an outer skin and an open interior chamber filled with a drilling fluid, where the outer skin includes a plurality of perforations that extend through the outer skin, providing fluid communication between an exterior of the lost circulation shape and the open interior chamber; where 
the lost circulation shape has a minimum size and a maximum size, where: Page 2 of 11the minimum size of the lost circulation shape is such that a smallest minimum sphere in which the lost circulation shape having the minimum size could fit has a diameter of 5 mm; and the maximum size of the lost circulation shape is such that a smallest maximum sphere in which the lost circulation shape having the maximum size could fit has a diameter of 15 mm; where 
at least one of the plurality of perforations is a filling hole, the filling hole sized to provide for filling the open interior chamber with the drilling fluid, where the filling hole has a diameter in a range of 2.5 mm to 5 mm; and 
the other of the plurality of perforations are sized to prohibit a passage of lost circulation material between the exterior of the lost circulation shape and the open interior chamber.  
2. (Cancelled) 
3. (Cancelled) 
4. (Original) The system of claim 1, where the open interior chamber includes a drilling fluid with a drilling fluid density and the lost circulation shape has an average lost circulation shape density, and where a difference between the average lost circulation shape density and the drilling fluid density is 20% or less of the drilling fluid density.  
5. (Original) The system of claim 1, where the open interior chamber includes a drilling fluid with a drilling fluid density and the lost circulation shape has an average lost circulation shape density, and where a difference between the average lost circulation shape density and the drilling fluid density is 10% or less of the drilling fluid density.  
6. (Original) The system of claim 1, further including a circulating sub and a circulating port that extends through a sidewall of the circulating sub, and the lost circulation shape is sized to flow through the circulating port with a drilling fluid.  

8. (Original) The system of claim 1, the system further including a drill string having a circulating port, the drill string being located within a wellbore of the subterranean well and defining an annular space between an outer diameter surface of the drill string and an inner diameter surface of the wellbore.  
9. (Original) The system of claim 8, where: 
the lost circulation material is located within a drilling fluid traveling downhole within the drill string, through the circulating port, and into the annular space; and 
the lost circulation shape is located within the drilling fluid travelling downhole within the drill string, through the circulating port, and into the annular space.  
10. (Cancelled) 
11. (Cancelled) 
12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled) 
15. (Cancelled) 
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Previously Presented). The system of claim 1, where the filling hole is sized to provide for filling the open interior chamber with the drilling fluid when the lost circulations shape is subjected to a pressure differential.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Snoswell et al. (US 2016/0237767) is the closest prior art reference, of record.
Snoswell discloses a fluid containing suspended solid objects, useful in a borehole as a lost circulation material (Abstract; [0018] – [0019]) such as methods including blocking fractures and mitigating fluid loss ([0028]; [0050]).  Snoswell discloses that the lost circulation objects may comprise an open cage in the shape of a dodecahedron comprising a plurality of perforations and a hollow interior (Fig. 6), wherein the objects are suspended in a wellbore fluid, such as circulating a drilling fluid (Fig. 6; [0017] – [0018]; [0050]).  However, Snoswell does not disclose or render obvious the amendments to Claim 1, above, in combination with Applicant’s amendments, filed January 14, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674